Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed 10/25/2021, claims 1, 5, 8, 9, 22 and 24 are amended, and claims 2, 15-21, 26-27, and 29-45 have been cancelled. Claim 46 is new and unexamined. 

Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

Applicant amendments to claims 1, and 22 changes the scope of the claims, by adding the following limitation, in lines 9-15, "wherein prior to receiving, by the network side device, the first check information transmitted by the UE, the buffer control method further comprises: acquiring, by the network side device, capability information of the UE, wherein the capability information comprises an indication indicating whether the UE supports an Uplink Data Compression (UDC); when the UE supports the UDC, transmitting, by the network side device, Mth dictionary activating or enabling indication to the UE”. 

Applicant amendments to claims 5, and 9 changes the scope of the claims, by deleting the following limitation, in lines 4-5, "The buffer control method according to claim 1, further comprising: when the UE supports the UDC, transmitting, by the network side device, at least one of UDC activating indication, and dictionary activating or enabling indication1 ”. 

Applicant amendments to claim 8  changes the scope of the claims, by adding the following limitation, in lines 6-8, " First Named Inventor : Ningyu CHEN Appln. No.: 16/767,159 Page:4 wherein the buffer control method further comprises: receiving, by the UE, Mth dictionary activating or enabling indication from the network side device”. 


The examiner completed the consideration and searching for the amended claims. The examiner contacted the applicant’s representative regarding amended claims and references; Jin (US Pub. No.:2019/0149421) – see para. 0235-0237, 0251, 0279, Kim (US Pub. No.: 2020/0351712) – see para. 0300-301, 0321, 0334, and Liu (US Pub. No.:2019/0141567) – see para. 0033, FIG. 6.


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469